Citation Nr: 1127394	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  09-18 932A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected status post cholecystectomy.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from July 1953 to August 1972.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2008 rating decision, by the St. Petersburg, Florida, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to the service-connected status post cholecystectomy.  

In May 2011, the Veteran testified at a hearing before the undersigned Acting Veterans Law Judge (VLJ) sitting at the RO.  A transcript of this hearing has been prepared and associated with the claims folder.  At the hearing, the Veteran submitted additional evidence along with a waiver of original jurisdiction.  38 C.F.R. § 20.1304 (2010).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a) (2) (West 2002).  


FINDING OF FACT

The evidence of record is at least in equipoise as to whether the Veteran's GERD is proximately due to or the result of his service-connected status post cholecystectomy.  


CONCLUSION OF LAW

The Veteran has GERD that is proximately due to or the result of his service-connected status post cholecystecomy.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA.

All relevant facts regarding the issue decided below have been properly developed and no further assistance to the veteran is required in order to comply with the duty to notify and assist.  A thorough review of the claims file reveals that the development conducted by VA in this case fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In any event, based on the completely favorable decision discussed below, the Board finds that any failure in VA's duty to notify and assist the Veteran regarding his claim is harmless.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Factual background.

The service treatment records show that the Veteran had a cholecystectomy with incidental appendectomy in September 1971.  The report noted that general exploration of the abdominal cavitiy was within normal limits.  There was no evidence of hiatal hernia, there was no evidence of pancreatitis, and the stomach was normal.  On the occasion of the separation examination, in April 1972, the Veteran reported frequent indigestion and stomach trouble.  The clinical examination reported that stomach pain and indigestion in August 1971 were related to gall stones, and cholecystecotmy with incidental appendectomy in September 1971 with no complications and no sequelae.  

By a rating action in April 1973, service connection was granted for postoperative cholecystectomy, evaluated as 0 percent disabling.  

VA progress notes dated from January 2006 through October 2007 reflect a history of GERD.  

The Veteran's claim for service connection for GERD (VA Form 21-4138) was received in May 2008.  In conjunction with his claim, the Veteran was afforded a VA examination in June 2008.  At that time, the Veteran reported symptoms of mid-abdominal pain since his inservice cholecystectomy which have never fully resolved; he stated that he has had those symptoms for years.  The Veteran reported problems with dysphasia with foods occurring two to three times per week.  The Veteran also reported mild epigastric tenderness; he had no arm pain.  He denied hematemesis or melena.  He also reported daily reflux symptoms and occasionally has partially digested foods regurgitate into his throat.  He denied nausea or vomiting.  Following a physical examination, the Veteran was diagnosed with GERD.  The examiner stated that it is less likely as not caused by the Veteran's cholecystectomy.  The examiner explained that although post cholecystectomy syndrome is a potential complication of cholecystectomy, GERD is not.  

Received in November 2008 were medical statements from Dr. Geoffrey Roberts, dated in October 2008.  Dr. Roberts stated that, after reviewing the history and/or service treatment reports, it was his professional opinion that the Veteran's GERD and right sided pain was more likely than not secondary to or aggravated by his service-connected status post cholecystectomy.  Dr. Roberts stated that pain below the scapula is well known with gall bladder problems.  

At his personal hearing in May 2011, the Veteran indicated that he didn't have any GI condition nor was he ever treated for any type of cancer prior to service.  The Veteran related that he experienced some gastric problems towards the end of his period of active duty; that is the event that led to the removal of his gallbladder.  The Veteran maintained that he was not diagnosed with reflux in service because his symptoms seemed to have resolved with the removal of his gallbladder; however, he stated that the symptoms returned.  

Submitted in May 2011 was a medical statement from Dr. Geoffrey Roberts, D.O., dated in June 2009, wherein he stated that the Veteran probably has bile/gall induced reflux/GERD now that the gallbladder has been removed.  



III.  Legal Analysis.

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

Service connection may also be established for disability that is proximately due to or the result of a service- connected disease or injury.  38 C.F.R. § 3.310(a); see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  

The provisions of 38 C.F.R. § 3.310 indicate, in pertinent part, that disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  The Court has clarified that service connection shall be granted on a secondary basis under the provisions of 38 C.F.R. § 3.310(a) where it is demonstrated that a service-connected disorder has aggravated a nonservice- connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Prior to the Veteran's claim, there was an amendment made to the provisions of 38 C.F.R. § 3.310. See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  It was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  

As to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disease or injury; and (3) evidence establishing a nexus between the service-connected disability and the claimed disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran can attest to factual matters of which he has first- hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  38 C.F.R. § 3.102.  

In this case, the Veteran asserts that he is entitled to service connection for GERD resulting from his service-connected status post cholecystectomy.  At the outset, the Board notes that VA medical records establish current diagnoses of GERD.  In addition, as stated above, the Veteran is service connected for status post cholecystectomy.  Thus, these elements of the secondary service connection claim have been satisfied.  The question for consideration is whether his GERD is related to the service-connected status post cholecystectomy.  

In this regard, the Board notes that there is conflicting evidence concerning the relationship between the current GERD and his service-connected status post cholecystectomy.  The record contains both positive and negative opinions regarding the question of secondary service connection.  Significantly, in a medical statement dated in November 2008, Dr. Geoffrey Roberts stated that the Veteran's GERD is more likely than not secondary to or aggravated by his service-connected status post cholecystectomy.  Subsequently, in another medical statement in May 2011, Dr. Roberts stated that the Veteran had bile/gall induced reflux/GERD now that the gallbladder has been removed.  In contrast, the June 2008 VA examiner stated that it is less likely as not that GERD was caused by the Veteran's cholecystectomy.  The examiner explained that although post cholecystectomy syndrome is a potential complication of cholecystectomy, GERD is not.  

The Board finds that the evidence with respect to secondary service-connection is in approximate balance.  As there is no sound basis for choosing one medical opinion over the other; the evidence is at least in a state of equipoise.  As the weight of the evidence for and against the claim is in relative equipoise on the question of whether the Veteran's service-connected GERD caused or contributed to the development of GERD, the Board will resolve such reasonable doubt in the Veteran's favor.  With the resolution of reasonable doubt in the Veteran's favor, the Board finds that service connection for GERD, secondary to status post cholecystectomy is warranted.  

Accordingly, the Board finds that the positive and negative evidence of record is at least in relative equipoise and that the benefit of the doubt rule applies.  Where the benefit of the doubt doctrine applies, the claim must be allowed.  38 U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. § 3.102 (2010); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

Service connection for GERD secondary to service-connected status post cholecystectomy is granted.  


____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


